Case 8:17-cv-01655-MSS-CPT Document 32 Filed 03/19/19 Page 1 of 1 PageID 127




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION
YVONNE COE,
       Plaintiff,

-vs-                                           CASE NO.: 8:17-cv-01655-RAL-CPT
EOS CCA a/k/a COLLECTO, INC.,
d/b/a COLLECTION COMPANY OF
AMERICA,

       Defendant.
______________________________/
                            NOTICE OF PENDING SETTLEMENT
       Plaintiff, YVONNE COE, by and through her undersigned counsel, hereby submits this

Notice of Pending Settlement and states that Plaintiff and Defendant CAPITAL MANAGEMENT

SERVICES, INC., have reached a settlement with regard to this case and are presently drafting,

finalizing and executing the settlement and dismissal documents. Upon execution of the same, the

parties will file the appropriate dismissal documents with the Court.

                                 CERTIFICATE OF SERIVCE
       I HEREBY CERTIFY that on this 19th day of March, 2019, I caused a copy of the

foregoing to be electronically filed with the Clerk of the District Court using the CM/ECF system,

which will provide electronic notice of filing to all counsel of record.



                                                       /s/ David P. Mitchell______
                                                       David P. Mitchell, Esquire
                                                       MANEY & GORDON, P.A.
                                                       101 E. Kennedy Blvd., Suite 1700
                                                       Tampa, Florida 33602
                                                       Telephone: (813) 221-1366
                                                       Fax: (813) 223-5920
                                                       Attorneys for Plaintiff
                                                       David@MitchellConsumerLaw.com
